DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recited “A apparatus” and this grammatical issue is objected to by the examiner.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John Wilson et al. (US 10,602,520 B2; hereafter Wilson).




With respect to claim 1, Wilson discloses an apparatus (710 in FIG. 7A; 760, 780 in FIG. 7B; 902 in FIG. 9) for configuring a monitoring group, the apparatus comprising:
a configuring unit (column 10, lines 48-60) configured (1002 in FIG. 10; 1102 in FIG. 11) to configure UE (702 in FIG. 7A; 752 in FIG. 7B; 904 in FIG. 9) with one or more control channel monitoring groups (1002 in FIG. 10; 1102 in FIG. 11), so that when the UE (702 in FIG. 7A; 752 in FIG. 7B; 904 in FIG. 9) detects that all beams to which a monitoring group (1002 in FIG. 10; 1102 in FIG. 11) corresponds fail in transmission, the UE (702 in FIG. 7A; 752 in FIG. 7B; 904 in FIG. 9) reports beam failure event (1104, 1106 in FIG. 11) of the monitoring group fails in transmission (column 12, lines 20-40, see the SINR, RSRQ, and interference);
wherein, each monitoring group (1002 in FIG. 10; 1102 in FIG. 11) corresponds to one or more pieces of downlink control information (DCI) (column 15, lines 18-60, see the DCI with beam pattern information; 910, 912, KCSI-RS in FIG. 9).


With respect to claim 2, Wilson further discloses wherein each monitoring group comprises IDs of all quasi-co-locations to which one or more pieces of DCI correspond, configuration of the IDs of the quasi-co-locations of the multiple pieces of DCI being identical (column 15, lines 18-60, see the DCI with beam pattern information; 910, 912, KCSI-RS in FIG. 9).

With respect to claim 3, Wilson further discloses wherein each monitoring group comprises an ID (column 11, lines 45-65) of a physical resource to which one piece of DCI corresponds (column 15, lines 18-60, see the DCI with beam pattern information; 910, 912, KCSI-RS in FIG. 9).


With respect to claim 4, Wilson further discloses wherein the ID of the physical resource comprises at least one of the followings: an ID (column 11, lines 45-65) of a control resource set, an ID of a search space, and an ID of a set of control channel candidates (column 15, lines 18-60, see the DCI with beam pattern information; 910, 912, KCSI-RS in FIG. 9).

With respect to claim 5, Wilson further discloses wherein one piece of DCI corresponds to one DCI format, or one piece of DCI corresponds to a control channel candidate, or one piece of DCI corresponds to a set of control channel candidates (column 15, lines 18-60, see the DCI with beam pattern information; 910, 912, KCSI-RS in FIG. 9).

With respect to claim 6, Wilson discloses an apparatus (710 in FIG. 7A; 760, 780 in FIG. 7B; 902 in FIG. 9) for configuring a triggering condition (1002 in FIG. 10; 1102 in FIG. 11) of a beam failure event, the apparatus comprising:
a configuring unit (column 10, lines 48-60) configured (1002 in FIG. 10; 1102 in FIG. 11) to configure UE (702 in FIG. 7A; 752 in FIG. 7B; 904 in FIG. 9) with triggering conditions (1002 in FIG. 10; 1102 in FIG. 11) of one or more beam failure events (1104, 1106 in FIG. 11), so that 1002 in FIG. 10; 1102 in FIG. 11) (column 12, lines 20-40, see the SINR, RSRQ, and interference) are satisfied, the UE (702 in FIG. 7A; 752 in FIG. 7B; 904 in FIG. 9) reports beam failure events (1104, 1106 in FIG. 11).

With respect to claim 7, Wilson further discloses wherein the triggering conditions (column 12, lines 20-40, see the SINR, RSRQ, and interference) are one or more of the following that:
all beams used by all DCI contained in any control resource set fail in transmission;
all beams used by all DCI contained in all control resource sets fail in transmission; and
all beams used by all DCI contained in a predefined control resource set fail in transmission (column 15, lines 18-60, see the DCI with beam pattern information; 910, 912, KCSI-RS in FIG. 9).

With respect to claim 8, Wilson discloses a apparatus (710 in FIG. 7A; 760, 780 in FIG. 7B; 902 in FIG. 9) for triggering a beam failure event, applicable to UE (702 in FIG. 7A; 752 in FIG. 7B; 904 in FIG. 9), the apparatus comprising:
a determining unit (column 10, lines 48-60) configured (1002 in FIG. 10; 1102 in FIG. 11) to determine whether a trigger condition (1002 in FIG. 10; 1102 in FIG. 11) of a beam failure event (1104, 1106 in FIG. 11) is satisfied according to configuration of a network device (710 in FIG. 7A; 760, 780 in FIG. 7B; 902 in FIG. 9); and
a reporting unit (column 10, lines 48-60) configured to report a beam failure event (1104, 1106 in FIG. 11) when the trigger condition (1002 in FIG. 10; 1102 in FIG. 11) of a beam 1104, 1106 in FIG. 11) is satisfied (column 12, lines 20-40, see the SINR, RSRQ, and interference).


With respect to claim 9, Wilson further discloses wherein the configuration of a network device is: one or more control channel monitoring groups, each monitoring group corresponding to one or more pieces of DCI (column 15, lines 18-60, see the DCI with beam pattern information; 910, 912, KCSI-RS in FIG. 9), and when the UE detects that all beams to which a monitoring group corresponds fail in transmission (column 12, lines 20-40, see the SINR, RSRQ, and interference), the reporting unit reports beam failure event (1104, 1106 in FIG. 11) of the monitoring group fails in transmission.


With respect to claim 10, Wilson further discloses wherein the configuration of a network device is: triggering conditions (column 12, lines 20-40, see the SINR, RSRQ, and interference) of one or more beam failure events (1104, 1106 in FIG. 11), and when the UE (702 in FIG. 7A; 752 in FIG. 7B; 904 in FIG. 9) detects that the triggering conditions are satisfied, the reporting unit reports beam failure events (1104, 1106 in FIG. 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 10, 2021